Citation Nr: 9916287	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  92-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for herniated nucleus 
pulposus at L5-S1.  

2.  Entitlement to an increased (compensable) evaluation for 
chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 10, 1975 to 
November 20, 1975 and from June 1979 to May 1983.  

The claims file contains report of a rating decision dated in 
June 1990 wherein it was proposed that the disability 
evaluation of 10 percent for chronic low back pain be reduced 
to noncompensable.

The current appeal arose from a September 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The RO reduced the 
evaluation of the appellant's chronic low back pain from 10 
percent (effective since January 23, 1986) to noncompensable, 
effective January 1, 1991.

In February 1993 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development.

In March 1994 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a herniated nucleus pulposus of the 
lumbosacral spine, and that the reduction in the evaluation 
for chronic low back pain from 10 percent to noncompensable 
was proper.

The case has been returned to the Board for further appellate 
review.

The issue of an increased (compensable) for chronic low back 
pain is addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
herniated nucleus pulposus when it issued an unappealed 
rating decision in November 1986.

2.  Evidence added to the record since the November 1986 
rating decision does not bear directly and substantially upon 
the issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1986 rating decision 
wherein the RO denied entitlement to service connection for a 
herniated nucleus pulposus is not new and material in nature, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the November 1986 
rating decision will be briefly summarized as follows:

The service medical records show that in June 1980 the 
veteran was seen for low back pain secondary to lifting.  
About a week later, a diagnosis of mechanical low back pain 
was noted.  He was seen again in July 1980 for back pain.  



In August 1980, his back pain was attributed to prostatitis.  
A bone scan was negative.  In September 1980, the diagnosis 
was chronic low back pain.  Complaints of back pain were also 
noted in May, June and July 1981.  

On January 23, 1982, the veteran was involved in an 
automobile accident which was subsequently determined not to 
be in the line of duty.  He complained of back pain in 
December 1982 and April 1983, and there was provided an 
impression of post traumatic back pain on his last visit.  X-
rays were negative during service.  Separation examination 
noted low back pain by history.  

A February 1986 VA hospital summary noted that the veteran 
presented with complaint of low back pain.  He gave a history 
of injuring his low back after an incident of heavy lifting 
while in service in 1979.  It was noted that a number of 
diagnostic procedures had been performed to determine the 
etiology of his back pain with the only positive finding 
being a computerized tomographic (CT) scan of the lumbosacral 
spine which apparently showed a slight bulging of the disc at 
the L5-S1 joint.  The discharge diagnosis was low back pain.

On VA examination in June 1986, the veteran reported that he 
had a past CT scan which found a slight bulging of the disc 
at L5-S1.  It was noted that the veteran had a magnetic 
resonance imaging (MRI) scan as an outpatient which was 
suggestive of herniated nucleus pulposus at L5-S1 on the left 
and possible central herniation of L4-5.  X-rays showed minor 
anterior wedging of L1 and T12 which did not appear to be 
post traumatic.  The diagnosis was chronic low back pain with 
presumptive herniated nucleus pulposus at L5-S1.  



In a November 1986 rating decision, the RO granted service 
connection for chronic low back pain, evaluated as 10 percent 
disabling; however, service connection was denied for 
herniated nucleus pulposus at L5-S1 as a separate and 
distinct disability on the basis that it was first shown 
subsequent to service with no evidence of relationship to the 
pre-automobile accident low back pain.  The following month, 
the RO notified the veteran of the adverse decision and of 
his appellate and procedural rights, but he did not file an 
appeal.  

Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light of the holding in 
Hodge, the Board is now required to analyze newly submitted 
evidence according to the standard outlined in 38 C.F.R. 
§ 3.156(a).  Further, the Court held, in Fossie v. West, 12 
Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent that one previously 
employed by Colvin.  Therefore, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.

As previously noted, the RO denied service connection for 
herniated nucleus pulposus at L5-S1 in a November 1986 rating 
decision.  That decision was predicated on the basis that the 
condition was first manifested subsequent to service and was 
not related to episodes of low back pain noted during active 
duty.  The veteran was provided notice of this adverse 
decision and of his appellate rights, but an appeal was not 
initiated.  38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. 
§§ 20.200, 20.302(a).  Therefore, the November 1986 rating 
decision became final when the appellant did not file a 
notice of disagreement (NOD) within one year of the date of 
mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West,  12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209, 
218-19 (1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence added to the record since the November 1986 
rating decision consists of the following:  (1) VA medical 
records, including hospital summaries, dated from 1980 to 
1997; (2) VA medical statements dated in May 1988 and 
September 1990; (3) a VA memorandum dated in August 1993; (4) 
reports of VA examinations conducted in December 1987, April 
1990, June 1991 and March 1997; and (5) personal hearing 
testimony.  

The evidence contained in items (1) through (4) can be 
considered "new" in that it was not of record at the time 
of the November 1986 rating decision.  However, the 
additional records, statements and examination reports are 
not "material" because they do not establish the required 
etiological link between the veteran's herniated nucleus 
pulposus at L5-S1 and his in-service low back problems or his 
service-connected chronic low back pain.  In this regard, the 
Board notes that the examiner who conducted the March 1993 VA 
examination indicated that it was impossible to determine 
whether the nonservice-connected herniated nucleus pulposus 
was related to the service-connected low back pain.  In 
addition, a August 1993 VA memorandum detailing an 
examination conducted that month appears to indicate that the 
veteran's herniated nucleus pulposus at L5-S1 was caused by 
heavy lifting jobs after service.  

Item (5) consists of testimony at personal hearings in 
January 1992 and October 1996.  Insofar as the veteran 
asserts that his herniated nucleus pulposus is related to 
service or a service-connected disability, his own lay 
opinion would be insufficient evidence to support the claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).

Because the evidence submitted since the RO rendered its 
November 1986 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's herniated nucleus pulposus at 
L5-S1 is etiologically related to service or a service-
connected disability, it is merely cumulative and redundant, 
and has no significant effect upon the facts previously 
considered.  

As such, it is not new and material as contemplated by 
38 C.F.R. § 3.165(a), and provides no basis to reopen the 
claim of service connection for herniated nucleus pulposus at 
L5-S1.  38 U.S.C.A. § 5108.  As the claim is not reopened, 
the Board does not reach the merits of the claim, including 
the application of the benefit of the doubt standard.  See 
38 U.S.C.A. § 5107; see also Butler v. Brown, 9 Vet. App. 
167, 171 (1996); Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
herniated nucleus pulposus, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 21-4138, Statement in Support of Claim, dated in 
January 1999, the veteran maintained that his low back 
problems had worsened and that he had to change jobs because 
he was unable to sit for any period of time.  He indicated 
that he wore a TENS unit to try and control some of the pain.  

A review of the record reveals that the veteran was last 
afforded a VA examination for his service-connected low back 
disability in April 1996.  Given the length of time since the 
last VA examination, and the veteran's allegations of 
worsening disability, the Board is of the opinion that a 
contemporaneous comprehensive examination would materially 
assist in the adjudication of the appeal.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable VA to make a more precise evaluation of 
the level of disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
may have additional records of treatment 
which have not already been obtained.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
those sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for comprehensive VA orthopedic 
examination by an appropriate specialist 
to determine the current nature and 
extent of severity of his service-
connected chronic low back pain.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the report in this regard.  Any 
further indicated special studies should 
be conducted.  

The report should set forth all objective 
findings regarding the low back 
disability, including complete range of 
motion measurements.  The examiner should 
obtain a history and note any objective 
findings regarding the following: 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the back.  

The report should also address the effect 
of the veteran's current low back 
disability on his ability to perform 
routine functions and detail whether 
there is evidence of muscle spasm on 
extreme forward bending, with unilateral 
loss of lateral spine motion in a 
standing position or moderate, recurring 
attacks of intervertebral disc syndrome.  
The examiner should to the extent 
possible distinguish which low back 
symptomatology is attributable to the 
service-connected chronic low back pain 
as opposed to the nonservice-connected 
herniated nucleus pulposus at L5-S1.  The 
complete rationale for any opinion(s) 
expressed should provided.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
(compensable) rating for chronic low back 
pain.  

The RO should discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), with respect to pain on motion 
and increased functional impairment on 
use.  The review should include 
consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) is warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

